Citation Nr: 0804385	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
condition.

3.  Entitlement to service connection for a lumbar spine 
condition.

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the right talus, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased compensable evaluation for an 
injury of the left shoulder.

6.  Entitlement to an increased compensable evaluation for an 
injury of the left elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from May 
1973 until November 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims (Court), the claims for increased 
evaluations must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  

Additionally, in this decision the Board reopens the claim 
for service connection for degenerative arthritis of the 
right knee.  The claim for service connection for 
degenerative arthritis of the right knee, however, is being 
REMANDED and is addressed in the REMAND portion of the 
decision below.  

VA will notify the appellant if further action is required on 
his part in regard to the issues being remanded..



FINDINGS OF FACT

1.  A March 2002 rating decision which denied service 
connection for degenerative changes of the right knee and a 
right hip condition is final.

2.  The evidence associated with the claims file subsequent 
to the March 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
right hip condition and does not raise a reasonable 
possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent 
to the March 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a right knee 
condition and raises a reasonable possibility of 
substantiating the claim.

4.  A lumbar spine condition was not incurred in or 
aggravated by active military service.

5.  The service-connected residuals of a fractured right 
talus did not cause or make worse a lumbar spine condition.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 2002 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a right hip condition 
is not new and material, and the veteran's claim for that 
benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

2.  Evidence received since the final March 2002 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a right knee condition 
is new and material, and the veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2007).

3.  The criteria for a grant of service connection for a 
lumbar spine condition have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a right knee 
condition and a right hip condition, including as secondary 
to the service-connected residuals of a fractured right 
talus.  Claims for service connection for right knee and 
right hip conditions were previously considered and denied by 
the RO in a rating decision dated in March 2002.  The veteran 
did not appeal the decisions and as such, the March 2002 
decision represents a final decision. 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on August 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the March 2002 rating decision that denied 
service connection for a right knee and right hip condition, 
the evidence of record consisted of service medical records, 
VA outpatient treatment records, and the reports of VA 
examinations.  Subsequently, additional VA outpatient 
treatment records and reports from VA examinations have been 
associated with the claims file.  

Concerning the claim for service connection for a right hip 
condition, the evidence submitted subsequent to the March 
2002 rating decision is new, in that it was not previously of 
record; however, the newly submitted evidence is not 
material.  The claim for a right hip condition was denied in 
the March 2002 rating decision as there was no evidence of a 
right hip condition during service and there was no evidence 
of a nexus between the right hip condition and either service 
or the service-connected residuals of a fractured right 
talus.  Although the evidence submitted since the final March 
2002 decision demonstrates complaints and treatment of a 
right hip condition, none of the records provides evidence 
suggesting the presence of a right hip condition during 
service or relating the current hip condition to either 
service or service-connected conditions. Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  Thus, the additional evidence received since the 
March 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for a right hip condition is not reopened.  

Concerning the claim for a right knee condition, the claim 
was previously denied as there was no evidence of a right 
knee condition in service and no evidence of a nexus between 
the right knee and service or a service-connected condition.  
The evidence received subsequent to the March 2002 rating 
decision includes VA outpatient treatment records suggesting 
a relationship between the right knee and the parachute 
injury during service.  Presuming such evidence is credible 
for the limited purpose of ascertaining its materiality, this 
would therefore relate to the unestablished element of a 
nexus between the current disability and service which is 
necessary to substantiate the veteran's claim.

Presumed credible, the additional evidence received since the 
March 2002 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a right 
knee condition is reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran dated in August 2004 that fully 
addressed the notice elements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
the Board finds that the veteran has not been prejudiced in 
the Board's favorable adjudication of this claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA outpatient treatment records.  
Additionally, the veteran was afforded VA examinations in 
September 2004 and October 2004.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

The veteran seeks service connection for a lumbar spine 
condition.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training. 
38 C.F.R. § 3.6(a).  Service connection on a presumptive 
basis is not available where the only service performed is 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
476-78 (1991).  Active duty for training is defined, in part, 
as full-time duty in the Armed Forces performed by Reserves 
for training purposes. 38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. §  3.6(c).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current disability of degenerative 
arthritis of L4-5 and L5-S1 and discogenic disease at L1-2, 
L2-3 and L5-S1 as illustrated by the October 2004 VA 
examination.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records, however, are devoid of complaints, 
treatment or diagnosis of a back condition during his period 
of active duty for training.  More significantly, there is no 
competent medical evidence of a nexus.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the medical evidence 
relates the back condition to the veteran's active duty for 
training.  

Nor is there any evidence of continuity of symptomatology.  
The first complaint of back pain documented in the record is 
dated in September 2003 (i.e. approximately 30 years after 
the veteran's active duty for training and which was found to 
be suggestive of a urinary tract infection) and the first 
diagnosis of a back condition is the September 2004 x-ray 
performed in connection with the VA examination (i.e. 
approximately 31 years after the veteran's active duty for 
training).  This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

The veteran, however, has alleged his back condition is 
related to the service-connected residuals of a fractured 
right talus.  The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

In this regard, the veteran has a current disability and a 
service-connected disability of residuals of a fractured 
right talus.  What is missing is competent medical evidence 
of a nexus.  The veteran was afforded a VA examination in 
October 2004 to specifically address whether or not there was 
a relationship between any diagnosed back condition and the 
fractured right talus.  As noted above x-rays performed in 
connection with the examination confirmed degenerative 
arthritis of the apophyseal joints L4-5 and L5-S1 and 
discogenic disease at L1-2, L2-3 and L5-S1.  During this 
examination, the veteran explained he sustained a fractured 
right talus after a parachute injury.  The service records 
confirmed this injury but reflected only complaints of the 
left elbow, shoulder and right elbow in connection with the 
injury.  

After conducting a thorough examination, the examiner 
indicated that at the time of the injury during active duty 
for training the veteran complained of the talus, bilateral 
elbows and left shoulder.  There was no indication of injury 
to the lumbosacral spine.  The veteran also denied injury to 
the spine since discharge from the military.  The examiner 
explained that while range of motion of the lumbosacral spine 
was limited, there was no leg length discrepancy and the 
veteran ambulated without assistive devices and an unaffected 
gait.  Therefore, the examiner concluded that it was 
difficult to say that the discogenic disease was completely 
from the talus and was more likely a result of heavy lifting 
from his present line of work.  Therefore, there is no 
medical evidence to support the conclusion that the low back 
disorder either caused or aggravated by the right talus 
fracture residuals.

Therefore, there is no evidence linking the lumbosacral spine 
to the residuals of a fractured right talus and the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a right hip condition is denied.

New and material evidence having been submitted, the claim 
for service connection for degenerative arthritis of the 
right knee is reopened.  To this extent and to this extent 
only, the appeal is granted.

Service connection for a lumbar spine condition is denied.



REMAND

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

Although a notification letter dated in August 2004 was 
issued in this matter, it does not comply with the Vazquez-
Flores ruling.  The veteran was not notified of any of the 
information required by Vazquez-Flores.

Furthermore, as noted above, the claim concerning service 
connection for a knee condition is reopened.  However, 
further development is needed as the Board finds the duty to 
assist has not been satisfied.  While the veteran was 
afforded a VA examination in October 2004, this examination 
was incomplete.  Although the examiner provided an opinion as 
to the relationship between the claimed lumbar spine disorder 
and the service connected fractured right talus, the examiner 
did not provide the requested opinion concerning the 
relationship, if any, between the right knee and the service-
connected right talus.  See 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  As VA must ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service, the claim must 
be remanded for this opinion. See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994); also Schroeder v. West, 212 
F.3d 1265 (Fed. Cir 2000).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
claims for increased evaluations.  Apart 
from other requirements applicable under 
the Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Vazquez-
Flores ruling, and advise the veteran to 
submit evidence that his conditions have 
worsened, including the effect an 
increased worsening of the conditions has 
on employment and daily life, and provide 
notice of the criteria necessary under the 
appropriate Diagnostic Codes to establish 
entitlement to an increased rating.  The 
RO/AMC should also ensure compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and advise the claimant of how 
disability ratings and effective dates are 
assigned.  In so doing, the RO/AMC will 
comply with any directives of the Veterans 
Benefits Administration. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The veteran's claims file should be 
referred to the examiner who performed the 
October 2004 VA examination if that 
physician is available. (If the physician 
who performed the October 2004 VA 
examination is unavailable, the veteran's 
claims file should be referred to another 
appropriate physician for review.)  The 
examiner is requested to review the 
veteran's claims file and to express an 
opinion as to whether the veteran's right 
knee condition is related to any incident 
of military service or the presently 
service-connected residuals of fracture 
injuries to the right talus, and state the 
reasons for such an opinion.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.


When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


